                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll

LUCAS PARRISH ; MELINA                        CIVIL N O. 17-00518 JAO-RLP
PARRISH, Individually and as prochien
ami for minor Children E.L.P., born in        ORDER GRANTING DEFENDANT
2002; and E .D .P., born in 2002,             JCI JONES CHEMICALS, INC.'S
                                              MOTION FOR JUDGMENT ON
                 Plaintiffs,                  THE PLEADINGS
       vs.

JCI JONES CHEMICALS, INC., a for
profit N ew York Corporation; JOHN
DOES 1-10; DOE CORPORATIONS 1-
10; DOE PARTNERSHIPS 1-10; and
DOE ENTITIES 1-10,

                  Defendants.


     ORDER GRANTING DEFENDANT JCI JONES CHEMICALS, INC.'S
           MOTION FOR JUDGMENT ON THE PLEADINGS

       Before the Court is Defendant JCI Jones Chemicals, Inc.'s Motion for

Judgment on the Pleadings filed October 15, 201 8. Doc. No. 62. Plaintiffs Lucas

and Melina Parrish filed their response and opposition on January 25, 201 9. Doc.

No. 100. The Motion was heard on February 15, 201 9. For the reasons set forth

below, the Court GRAN TS Defendant 's Motion .

                               I.   BACKGROUND

A.     Facts

       This action arises from Plaintiff Lucas Parrish 's alleged exposure to
hazardous chemicals at a Hilo facility run by his employer, BEI Hawaii. Doc. No.

1, Ex. A at ¶¶ 26–34. In and prior to September 2016, Defendant supplied chlorine

cylinders and salvage vessels to the BEI Hawaii facility. Id. at ¶ 23−24. On

September 22, 2016, a leak was discovered in one of the chlorine cylinders. Id. at

¶ 26. The cylinder was placed in a salvage vessel, but the salvage vessel also had a

leak. Id. at ¶ 27–28. Hazardous materials personnel employed by the County of

Hawai‘i and State of Hawai‘i responded to the leak and instructed the facility to

place the salvage vessel and cylinder in a tub of water. Id. at ¶ 29. On the morning

of September 23, 2016, more chlorine leaked from the cylinder than what the water

could absorb, and high levels of chlorine entered the facility’s environment. Id. at

¶ 33. Plaintiff Lucas Parrish arrived at work that morning and was exposed to high

amounts of chlorine gas, which he alleges severely and permanently damaged his

lungs. Id. ¶ 34.

B.    Procedural History

      On August 22, 2017, Plaintiffs initiated this action in the Circuit Court of the

Third Circuit, State of Hawai‘i, asserting negligence (Count I) and strict liability

(Count II) claims against Defendant. Doc. No. 1, Ex. A. Defendant removed the

action on the basis of diversity jurisdiction on October 13, 2017. In its answer,

Defendant alleges that the Hazardous Materials Transportation Act (“HMTA”), 49

U.S.C. § 5101–5128, and the Hazardous Materials Regulations (“HMR”), 49

                                           2
C.F.R. Parts 171–179, preempted Plaintiffs’ state-law claims. Id. at ¶ 67.

      On October 15, 2018, Defendant filed the instant Motion. Doc. No. 62.

Magistrate Judge Puglisi granted in part Plaintiffs’ request to file an amended

complaint, Doc. No. 77, and Plaintiffs filed an Amended Complaint on November

26, 2018, Doc. No. 80. Defendant thereafter filed its Answer, again asserting that

Plaintiffs’ claims were preempted by the HMTA and HMR. Doc. No. 85 at ¶ 68.

                         II.    LEGAL STANDARD

      Rule 12(c) of the Federal Rules of Civil Procedure (“FRCP”) states, “After

the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). The standard governing the

Rule 12(c) motion for judgment on the pleadings is the same as that governing a

Rule 12(b)(6) motion to dismiss. Dworkin v. Hustler Magazine, Inc., 867 F.2d

1188, 1192 (9th Cir. 1989); see also McGlinchy v. Shell Chemical Co., 845 F.2d

802, 810 (9th Cir. 1988). Accordingly, “[a] judgment on the pleadings is properly

granted when, taking all allegations in the pleading as true, the moving party is

entitled to judgment as a matter of law.” Enron Oil Trading & Transp. Co. v.

Walbrook Ins. Co., 132 F.3d 526, 528 (9th Cir. 1997) (citing McGann v. Ernst &

Young, 102 F.3d 390, 392 (9th Cir. 1996)).

      As with a motion to dismiss, a claim may survive a motion for judgment on

the pleadings if the complaint “contain[s] sufficient factual matter, accepted as

                                          3
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Facial plausibility exists “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Although a court

must accept as true all allegations contained in the complaint, this obligation does

not extend to legal conclusions. Id. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (citing Twombly,

550 U.S. at 557). “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it

has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (citing Fed.

Sprewell, 266 F.3dR. Civ. P. 8(a)(2)) (some alterations in original).

      Under Rule 12(b)(6), review is ordinarily limited to the contents of the

complaint. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006); Sprewell v.

Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Campanelli v.

Bockrath, 100 F.3d 1476, 1479 (9th Cir. 1996). A 12(b)(6) motion is treated as a

motion for summary judgment if matters outside the pleadings are considered.

Anderson v. Angelone, 86 F.3d 932, 934 (9th Cir. 1996).

                                             4
      To determine whether Plaintiffs’ claims are preempted by the HMTA and

HMR, the Court must determine whether the claims fall within the domain of

§ 5125(b)(1), the HMTA’s express preemption clause. See Roth v. Norfalco LLC,

651 F.3d 367, 376 (3d Cir. 2011). To do this, the Court must first analyze the text

of the preemption clause and determine its scope. Id. Next, the Court must

“identify the contours of the non-federal law, regulation, order, or requirement at

issue in the case.” Id. The Court “must [then] ascertain (1) whether § 5125(b)(1)

applies to the non-federal law, regulation, order, or requirement [] identified, and

(2) whether the non-federal requirement is ‘substantively the same as’ the

conditions imposed by federal hazardous materials law.” Id. If the non-federal

requirement is substantively the same as the federal law, then the claims are not

preempted. See id.

                               III.   DISCUSSION

      Defendant moves for judgment on the pleadings, arguing that the state-law

duties that Plaintiffs seek to impose on Defendant are expressly preempted by the

HMTA. Plaintiffs oppose the Motion, arguing that (1) the requirements at issue

are beyond the HMTA’s domain, (2) the state-law requirements Plaintiffs seek to

impose on Defendant are substantially the same as the HMTA’s requirements, and

(3) the HMTA does not extend to “end users” such as Mr. Parrish.



                                          5
A.    Express Preemption

      Defendant argues that the HMTA’s preemption provision expressly

preempts the imposition of state-law duties related to the packaging, distribution,

handling, transporting and labeling of chlorine. Plaintiffs argue that the duties at

issue in their Amended Complaint are beyond the HMTA’s domain.

      The Supremacy Clause of the United States Constitution states that the

Constitution, the laws of the United States, and all Treaties “shall be the supreme

Law of the Land.” Art. VI cl. 2. Under the Supremacy Clause, “state laws that

interfere with, or are contrary to the laws of [C]ongress, made in pursuance to the

[C]onstitution are invalid.” Wis. Pub. Intervenor v. Mortier, 501 U.S. 597, 604

(1991) (internal citation omitted). “Federal preemption may be express or

implied.” Donell v. Kowell, 533 F.3d 762, 775 (9th Cir. 2008). When Congress

has included a provision explicitly addressing preemption, the preemptive scope of

the statute “is governed entirely by the express language.” Congress Cipollone v.

Liggett Grp., Inc., 505 U.S. 504 (1992).

      A court must analyze the language of an express preemption provision to

“identify the domain expressly pre-empted” by the provision. Medtronic, Inc. v.

Lohr, 518 U.S. 470, 484 (1996) (internal quotation omitted). Assessment of an

express preemption provision’s domain “must begin with its text . . . . [T]hat

interpretation is informed by two presumptions about the nature of pre-emption.”

                                           6
Id. at 484–85. The first presumption is that “the purpose of Congress is the

ultimate touchstone in every pre-emption case,” and the second is that “the historic

police powers of the States [are] not to be superseded by the Federal Act unless

that was the clear and manifest purpose of Congress.” Wyeth v. Levine, 555 U.S.

555, 565 (2009) (internal citation and quotation omitted). However, “[w]here the

intent of a statutory provision that speaks expressly to the question of preemption

is at issue, [courts] do not invoke any presumption against pre-emption but instead

focus on the plain wording of the clause, which necessarily contains the best

evidence of Congress’ pre-emptive intent.” Atay v. Cty. of Maui, 842 F.3d 688,

699 (9th Cir. 2016) (internal quotation omitted).

      The HMTA contains an express preemption clause, which addresses, among

other matters, the packaging, handling, and transporting of hazardous material:

             (1) Except as provided in subsection (c) of this section and
             unless authorized by another law of the United States, a law,
             regulation, order, or other requirement of a State . . . about any
             of the following subjects, that is not substantively the same as a
             provision of this chapter, a regulation prescribed under this
             chapter, or a hazardous materials transportation security
             regulation or directive issued by the Secretary of Homeland
             Security, is preempted:

                   (A) the designation, description, and classification of
                   hazardous material.

                   (B) the packing, repacking, handling, labeling, marking,
                   and placarding of hazardous material.

                   (C) the preparation, execution, and use of shipping
                                         7
                   documents related to hazardous material and
                   requirements related to the number, contents, and
                   placement of those documents.

                   (D) the written notification, recording, and reporting of
                   the unintentional release in transportation of hazardous
                   material and other written hazardous materials
                   transportation incident reporting involving State or local
                   emergency responders in the initial response to the
                   incident.

                   (E) the designing, manufacturing, fabricating, inspecting,
                   marking, maintaining, reconditioning, repairing, or
                   testing a package, container, or packaging component
                   that is represented, marked, certified, or sold as qualified
                   for use in transporting hazardous material in commerce.

46 U.S.C.A. § 5125 (emphasis added). Section 5102 defines “transports” or

“transportation” as “the movement of property and loading, unloading, or storage

incidental to the movement.” 49 U.S.C.A. § 5102 (emphasis added).

      The Third Circuit analyzed this language and determined the scope of

§ 5125(b)(1) in Roth v. Norfalco LLC. The Roth court confirmed what the text of

§ 5125(b)(1) makes plain: “the HMTA preempts state common law claims that, if

successful, would impose design requirements upon a package or container

qualified for use in transporting hazardous materials in commerce.” 651 F.3d at

379. The court explained that § 5125(b)(1)(E) “concerns the ‘design[]’ of a

‘package, container, or packaging component that is . . . qualified for use in

transporting hazardous materials in commerce.’” Id. (quoting 42 U.S.C.

§ 5125(b)(1)); see Chlorine Inst., Inc. v. California Highway Patrol, 29 F.3d 495,
                                           8
494 (9th Cir. 1994) (identifying the HMTA as “a uniform, national scheme of

regulation regarding the transportation of hazardous materials”).

      Having considered the scope of § 5125(b)(1), the Court must next identify

the non-federal requirements at issue in this case. Id. at 376. Plaintiff asserts

negligence claims under Hawai‘i state law. In pertinent part, Plaintiff alleges:

             17. Defendant JCI has and has [sic] assumed the duty of
             “Responsible Care” regarding the use of chlorine it sells to its
             customers and distributors.

             18. The duty of Responsible Care include [sic] the duty to audit
             and prescreen customers and distributors for competence in the
             safe handling of chlorine gas, offering and providing education
             and training to customers and distributors who are not prepared
             to reliably handle chlorine in a safe manner, and enforcing
             safety standards with customers and distributors who do not
             become competent in safe handling of chlorine by refusing to
             sell chlorine to them.

             …

             22. BEI never conducted a prescreening or audit of BEI to
             determine whether BEI was competent to safely handle
             chlorine. In and prior to September 2016, JCI supplied salvage
             vessels to customer BEI, located in Hilo, Hawaii for use in
             containing chlorine leaks from cylinders.

             …

             30. JCI has a duty to use reasonable care to inspect and test the
             chlorine cylinders it supplies to its customers, before it supplies
             them, in order to make sure they will not leak chlorine.

             31. JCI has a duty to use reasonable care to inspect and test
             salvage vessels it supplies to its customers, before it supplies
             them, in order to make sure they will contain chlorine that
                                           9
            leaks from a cylinder placed inside of the salvage vessel.

            …

            47. The subject chlorine cylinder was defective in that it failed
            to contain chlorine gas against leaking out of the cylinder and
            into the environment.

            48. The subject chlorine cylinder was defective in that the valve
            fuse plug was damaged, improperly installed, missing or
            otherwise in such condition as would allow chlorine gas
            contained within the cylinder to leak into the environment.

            49. The subject salvage vessel was defective in that it failed to
            contain chlorine gas that leaked from the subject leaking
            cylinder that was placed inside of it.

            50. The salvage vessel was defective in that chlorine gas was
            able to escape the vessel through a breach in the vessel wall.

            51. The chlorine cylinder and salvage vessel were defective in
            that they lacked sufficient warnings and instructions regarding
            leaking chlorine.

            …

            53. The subject chlorine cylinder and salvage vessel were
            dangerously defective when used in their intended or reasonably
            foreseeable use, including such uses as are described above at
            the BEI facility.
Compl. at ¶¶ 17–18, 22, 30–31, 47–51, 53 (emphasis added).

      According to the Amended Complaint, Plaintiffs seek to impose the

following non-federal requirements on Defendants: (1) the duty to prescreen

customers and distributors for competence in the safe handling of chlorine gas,

(2) the duty to offer and provide education and training to chlorine customers and

                                          10
distributors, (3) the duty to inspect and test chlorine cylinders before supplying

them to customers, (4) the duty to inspect and test salvage vessels, and (5) the duty

to label the chlorine cylinders and salvage vessels with warnings about leaking

chlorine. Compl. at ¶¶ 18, 30–31, 51. Having identified the non-federal

requirements at issue in the case, the Court must next determine

whether § 5125(b)(1) applies to these requirements. Roth, 651 F.3d at 376.

        The duty to inspect and test chlorine cylinders and salvage vessels relates to

Defendant’s “designing, manufacturing, fabricating, inspecting, marking,

maintaining, reconditioning, repairing, or testing” of “packaging component[s]”

used in the transporting of chlorine. 1 See 46 U.S.C.A. § 5125(b)(1)(E). Section

5125(b)(1) also applies to Defendant’s supposed obligation to prescreen customers

for competence and provide education regarding the handling and maintenance of

chlorine. See 46 U.S.C.A. § 5125(b)(1)(B), (E). Similarly, the HMTA addresses

the labeling and marking of hazardous materials and therefore covers the adequacy

of Defendant’s warnings. See 46 U.S.C.A. § 5125(b)(1)(B). Section

5125(b)(1) clearly applies to the non-federal duties Plaintiffs seek to impose on

Defendants as part of their maintaining and manufacturing of hazardous materials.

B.      Substantively the Same

        Next, the Court must determine whether the non-federal requirements are


1
    There is no dispute that chlorine is a “hazardous material.” 49 C.F.R. § 172.101.
                                            11
‘substantively the same as’ the conditions imposed by federal hazardous materials

law. Roth, 651 F.3d at 376. Plaintiffs argue that to the extent that their claims

implicate the HMTA, their claims would impose substantially the same

requirements on Defendant as the HMTA. Defendant argues that the requirements

Plaintiffs’ Amended Complaint would impose, as pleaded, are not the same.

      A state requirement is “substantively the same” as the federal requirement—

and thus immune to preemption—when it “conforms in every significant respect to

the Federal requirement.” 49 C.F.R. § 107.202(d). “To state a parallel claim, a

plaintiff must allege the violation of a specific federal requirement applicable . . .

and the violation of an identical state law duty.” Martin v. Medtronic, Inc., 2017

WL 825410, at *4 (E.D. Cal. Feb. 24, 2017) (citing Wolicki-Gables v. Arrow

International, Inc., 634 F.3d 1296, 1300-01 (11th Cir. 2011)).

      Plaintiffs do not allege that Defendant violated any federal law. The

Amended Complaint does not mention the HMTA or HMR. Plaintiffs’ claims are

therefore not pleaded with the specificity required for a parallel claim. In addition,

imposing tort liability on Defendant would not be “substantively the same as” the

federal law requirements. The HMTA requires that the law be violated

“knowingly” or “willfully or recklessly,” a higher mens rea standard than that

required of negligence and strict liability claims. 49 U.S.C. § 5123(a), § 5124(a).

Accordingly, the requirements Plaintiffs’ Amended Complaint would impose are

                                            12
not substantially the same as those imposed by the HMTA.

      Thus, Plaintiffs’ negligence and strict liability claims are expressly

preempted by the HMTA. See Mawa Inc. v. Univar USA Inc., No. CV 15-6025,

2016 WL 2910084, at *5 (E.D. Pa. May 19, 2016) (finding preemption when

plaintiff sought to impose on [defendant] a specific set of handling, testing,

maintaining, and labeling requirements beyond those imposed by the

HMTA/HMR); see also Roth, 651 F.3d at 376; Colorado Public Utilities Com’n v.

Harmon, 951 F.2d 1571, 1581–83 (10th Cir. 1991) (finding state permit

requirements for shipment of nuclear materials preempted because they “clearly

exceed the information and documentation requirements set forth in [the HMR]”);

Northern States Power Co. v. Prairie Island Mdewakanton Sioux Indian

Community, 991 F.2d 458, 461–62 (8th Cir.1993) (finding licensing and pre-

notification requirements for transportation of nuclear materials preempted because

they “greatly exceed the federal provisions and create the exact inconsistency the

[federal hazardous material law] intends to prevent”).

C.    End User

      Plaintiffs argue that the HMTA only covers the regulation of hazardous

materials while they are in transport, and therefore the HMTA no longer controlled

once Mr. Parrish’s employer received the chlorine cylinder from Defendant.

Defendant argues that there is no such “end user” exception to the HMTA, and

                                          13
even if there was, Mr. Parrish was not an “end user.”

       The plaintiff in Roth similarly argued that his common law claims were

outside the HMTA’s preemptive scope because he was injured after delivery of the

hazardous material. The court rejected this argument, pointing to its inherent

illogic and the plain language of the HMTA. Roth, 651 F.3d at 380 (quoting 42

U.S.C. § 5125(b)(1)). The court held:

             “[T]he HMTA plainly encompasses Roth’s common law
             claims. It is irrelevant what Roth was doing at the precise
             moment of his injury. This only makes sense, for it cannot be
             the case that the comprehensive design requirements erected by
             the HMTA cease to govern simply because the tank car was
             emptied of its contents days after its delivery. The tank car is,
             at all times, a container qualified for use in transporting
             hazardous materials. The proposed design requirement is
             expressly preempted.”

Id. at 378 (emphasis added); see also Common Law Tort Claims Concerning

Design and Marking of DOT Specification 39 Compressed Gas Cylinders, 77 FR

39567-01 (“[T]he ‘substantively the same as’ preemption provision in 49 U.S.C.

5125(b)(1)(E) must govern the adequacy of the cylinder at all times that it is

represented, marked, certified, or sold as qualified for use in transporting

hazardous material in commerce, and not just the period in time when it was used

to transport hazardous material.” (some quotations omitted)).

      As in Roth, what is relevant here is not whether the chlorine was literally in

transport, but rather whether Plaintiffs seek to impose requirements on devices

                                           14
used in transporting hazardous materials. Indeed, Plaintiffs seek to mandate new

state-law conditions on Defendant’s maintenance and handling of cylinders,

valves, and salvage vessels used in the transportation of hazardous materials.

Therefore, Plaintiffs’ claims are preempted by federal law regardless of what Mr.

Parrish was doing at the time of the injury.

      Plaintiffs have failed to identify any binding authority recognizing an end

user exception in the HMTA. Even if the Court found such an exception in the

HMTA, Plaintiffs have not pleaded facts to support an inference that Parrish was

an end user. The Amended Complaint does not indicate how long the chlorine

cylinder and salvage vessel had been at the facility, or whether the chlorine had

reached its final destination. Although Plaintiffs could have anticipated

Defendant’s federal preemption defense, which Defendant asserted in its Answer,

Doc. No. 12 at ¶ 67, Plaintiffs did not seek leave to amend their Amended

Complaint to address the HMTA. It is not the Court’s duty to fill in unalleged

facts to support Plaintiff’s claim. See Stewart v. U.S. Bancorp, 297 F.3d 953, 959

(9th Cir. 2002) (finding that once plaintiffs were on notice that their claims were

preempted, it was their burden to amend their complaint to survive defendant’s

motion to dismiss). A complaint is insufficient “if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 557). The Court therefore rejects Plaintiffs’ “end user” argument.

                                         15
                             IV.    CONCLUSION

      In accordance with the foregoing, the Court GRANTS Defendant’s Motion

because Plaintiffs’ negligence and strict liability claims are expressly preempted

by the HMTA and HMR.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, March 27, 2019.



                               /s/ Jill A. Otake________
                             Jill A. Otake
                             United States District Judge




Civil No. 17-00518 JAO-RLP; Parrish v. JCI Jones Chemicals; ORDER GRANTING
DEFENDANT JCI JONES CHEMICALS, INC.’S MOTION FOR JUDGMENT ON THE
PLEADINGS




                                          16
